DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/249,339 filed on 02/26/2021.

Information Disclosure Statement
The information disclosure statements filed 02/26/2021 and 03/26/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Blaha on 06/28/2022.
Claim 1 is amended to include the limitations of dependent claim 15.
Claim 18 is amended to include the limitations of dependent claim 15.
Accordingly, dependent claim 15 is canceled. See below.

PROPOSED EXAMINER’S AMENDMENTS

1.       (proposed)   A component carrier, comprising:
an electrically insulating layer structure having a front side and a back side;
a first electrically conductive layer structure covering the front side of the electrically insulating layer structure;
a second electrically conductive layer structure covering the back side of the electrically insulating layer structure;
a through hole extending through the first electrically conductive layer structure, the electrically insulating layer structure and the second electrically conductive layer structure, wherein an overhang is formed between at least one of the first electrically conductive layer structure and the second electrically conductive layer structure and sidewalls of the electrically insulating layer structure delimiting the through hole; and
an annular plating layer covering the sidewalls and filling at least part of the overhang so that a horizontal extension of the overhang after plating is less than 14 µm so that a ratio between a horizontal extension of the overhang after plating and a width of a first window extending through the first electrically conductive layer structure is smaller than 14% and a ratio between a horizontal extension of the overhang after plating and a width of a second window extending through the second electrically conductive layer structure is smaller than 14%,
wherein the plating layer has at least one bump arranged at an interface with at least one of the first electrically conductive layer structure and/or the second electrically conductive layer structure and arranged in a narrowest region of the through hole, which locally thickens the plating layer at the overhang.

15. (cancelled)


18. (proposed)      A method of manufacturing a component carrier, comprising:
providing an electrically insulating layer structure having a front side and a back side, wherein a first electrically conductive layer structure covers the front side of the electrically insulating layer structure and a second electrically conductive layer structure covers the back side of the electrically insulating layer structure;
forming a through hole, extending through the first electrically conductive layer structure, the electrically insulating layer structure and the second electrically conductive layer structure, wherein an overhang is formed between at least one of the first electrically conductive layer structure and the second electrically conductive layer structure and sidewalls of the electrically insulating layer structure delimiting the through hole; and 
forming an annular plating layer by plating to cover the sidewalls and to fill at least part of the overhang so that a horizontal extension of the overhang after plating is less than 14 µm so that a ratio between a horizontal extension of the overhang after plating and one of a width of a first window extending through the first electrically conductive layer structure and a width of a second window extending through the second electrically conductive layer structure is smaller than 14%,
wherein the plating layer has at least one bump arranged at an interface with at least one of the first electrically conductive layer structure and/or the second electrically conductive layer structure and arranged in a narrowest region of the through hole, which locally thickens the plating layer at the overhang.

Allowable Subject Matter
Claims 1-14, 16-25 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A component carrier, comprising: an electrically insulating layer structure having a front side and a back side; a first electrically conductive layer structure covering the front side of the electrically insulating layer structure; a second electrically conductive layer structure covering the back side of the electrically insulating layer structure; a through hole extending through the first electrically conductive layer structure, the electrically insulating layer structure and the second electrically conductive layer structure, wherein an overhang is formed between at least one of the first electrically conductive layer structure and the second electrically conductive layer structure and sidewalls of the electrically insulating layer structure delimiting the through hole; and an annular plating layer covering the sidewalls and filling at least part of the overhang so that a horizontal extension of the overhang after plating is less than 14 µm so that a ratio between a horizontal extension of the overhang after plating and a width of a first window extending through the first electrically conductive layer structure is smaller than 14% and a ratio between a horizontal extension of the overhang after plating and a width of a second window extending through the second electrically conductive layer structure is smaller than 14%, wherein the plating layer has at least one bump arranged at an interface with at least one of the first electrically conductive layer structure and/or the second electrically conductive layer structure and arranged in a narrowest region of the through hole, which locally thickens the plating layer at the overhang.
          Therefore, claim 1 and its dependent claims 2-14, 16, 17 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 18 with the allowable feature being; A method of manufacturing a component carrier, comprising: providing an electrically insulating layer structure having a front side and a back side, wherein a first electrically conductive layer structure covers the front side of the electrically insulating layer structure and a second electrically conductive layer structure covers the back side of the electrically insulating layer structure; forming a through hole, extending through the first electrically conductive layer structure, the electrically insulating layer structure and the second electrically conductive layer structure, wherein an overhang is formed between at least one of the first electrically conductive layer structure and the second electrically conductive layer structure and sidewalls of the electrically insulating layer structure delimiting the through hole; and forming an annular plating layer by plating to cover the sidewalls and to fill at least part of the overhang so that a horizontal extension of the overhang after plating is less than 14 µm so that a ratio between a horizontal extension of the overhang after plating and one of a width of a first window extending through the first electrically conductive layer structure and a width of a second window extending through the second electrically conductive layer structure is smaller than 14%, wherein the plating layer has at least one bump arranged at an interface with at least one of the first electrically conductive layer structure and/or the second electrically conductive layer structure and arranged in a narrowest region of the through hole, which locally thickens the plating layer at the overhang.
          Therefore, claim 18 and its dependent claims 19-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847